ON REHEARING. Hart, J. The original opinion in this case will be so amended as to allow appellant all amounts expended by him in clearing the title and removing incumbrances from the property, insurance, taxes, and fixed charges against it paid by him, and all permanent improvements, if any, made by him, with the legal rate of interest from date of payment if the same be shown in an equitable accounting to be just charges. These amounts should be credited by the net amount of rents received by him. In all other respects the motion for rehearing is denied.